
	

114 S1175 IS: Hazardous Materials Rail Transportation Safety Improvement Act of 2015
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1175
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Mr. Wyden (for himself, Mrs. Feinstein, Mr. Schumer, Mr. Brown, Mr. Casey, Mr. Warner, Mr. Merkley, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To improve the safety of hazardous materials rail transportation, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Hazardous Materials Rail Transportation Safety Improvement Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Creation and funding of Hazardous Liquids Rail Spill Liability Account Sec. 101. Establishment of a Hazardous Liquids Rail Spill Liability Account within the Oil Spill Liability Trust Fund. Sec. 102. Hazardous substances discharges. Sec. 103. Fee on certain hazardous flammable liquids transported by rail. Sec. 104. Qualified tank car conversion expenses. TITLE II—Preparedness Sec. 201. High hazard rail shipments preparedness training standards. Sec. 202. High hazard rail shipments preparedness grants. Sec. 203. High hazard rail shipments training grants. Sec. 204. Track relocation and railroad inspection safety grants. Sec. 205. Implementing recommendations of the National Transportation Safety Board. TITLE III—Data collection Sec. 301. National preparedness survey. Sec. 302. Hazardous materials rail car census. Sec. 303. Energy train data collection. Sec. 304. Train length study. TITLE IV—Authorization of appropriations Sec. 401. Authorization of appropriations.  ICreation and funding of Hazardous Liquids Rail Spill Liability Account 101.Establishment of a Hazardous Liquids Rail Spill Liability Account within the Oil Spill Liability Trust Fund (a)In generalSection 9509 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(g)Establishment of hazardous liquids rail spill liability account
 (1)Creation of accountThere is established in the Oil Spill Liability Trust Fund a separate account to be known as the Hazardous Liquids Rail Spill Liability Account consisting of such amounts as may be transferred or credited to the Hazardous Liquids Rail Spill Liability Account as provided in this section or section 9602(b).
 (2)Transfers to Hazardous Liquids Rail Spill Liability AccountThe Secretary of the Treasury shall transfer to the Hazardous Liquids Rail Spill Liability Account the following amounts:
 (A)Amounts received after the date of the enactment of this subsection in the Oil Spill Liability Trust fund under paragraphs (2), (3), and (8) of subsection (b) and which are attributable to discharges of oil (within the meaning of section 311 of the Federal Water Pollution Control Act) resulting from rail transportation of such oil.
 (B)Amounts recovered on behalf of the Hazardous Liquids Rail Spill Liability Account under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.
								(3)Expenditures from account
 (A)In generalAmounts in the Hazardous Liquids Rail Spill Liability Account shall be available, as provided in appropriations Acts or section 6002(b) of the Oil Pollution Act of 1990, for making expenditures only for the following purposes:
 (i)Any purpose which is described in subparagraph (A) or (D) of subsection (c)(1) and which are attributable to discharges of oil (within the meaning of section 311 of the Federal Water Pollution Control Act) resulting from rail transportation of such oil.
 (ii)Any response action for which there is an authorization under section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (as in effect on the date of the enactment of this subsection) and which is attributable to releases of hazardous substances (within the meaning of section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980) resulting from rail transportation of such hazardous substances.
 (B)Transfers for certain grants, surveys, studies, and reportsThe Secretary shall pay from time to time from the Hazardous Liquids Rail Spill Liability Account into the general fund of the Treasury amounts equivalent to amounts appropriated for purposes of—
 (i)awarding grants authorized under subsections (a)(1)(C) and (b)(1)(B) of section 5116 of title 49, United States Code,
 (ii)awarding grants authorized under section 205 of the Hazardous Materials Rail Transportation Safety Improvement Act of 2015, (iii)carrying out the national preparedness survey conducted under section 301 of the Hazardous Materials Rail Transportation Safety Improvement Act of 2015,
 (iv)carrying out energy train data collection under section 303 of the Hazardous Materials Rail Transportation Safety Improvement Act of 2015, (v)carrying out the crude oil train study conducted under section 304 of the Hazardous Materials Rail Transportation Safety Improvement Act of 2015, and
 (vi)carrying out the train length study under section 305 of the Hazardous Materials Rail Transportation Safety Improvement Act of 2015. (C)Transfers related to qualified tank car conversion creditThe Secretary shall pay from time to time from the Hazardous Liquids Rail Spill Liability Account into the general fund of the Treasury amounts (as determined by the Secretary) equivalent to the gross amount of credits determined under section 45S(a), as estimated by the Secretary..
				(b)Conforming amendments
 (1)Section 9509(c)(1) of the Internal Revenue Code of 1986 is amended by striking Amounts and inserting Except as provided in subsection (g), amounts. (2)Section 9509(c)(2) of such Code is amended by inserting (determined without regard to any amount in the Hazardous Liquids Rail Spill Liability Account) after in such Trust Fund.
 (3)Section 9509(f) of such Code is amended by inserting or (g)(3) after (c)(1). 102.Hazardous substances discharges (a)Elements of liabilitySection 1002(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2702(a)) is amended by inserting or a discharge of oil posing a substantial threat to public health or welfare as described in section 311(c)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1321(c)(2)) and resulting from rail transportation of such oil after economic zone.
 (b)Designation of hazardous substancesSection 311(b)(2)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1321(b)(2)(A)) is amended—
 (1)by inserting (i) before The Administrator; and (2)by adding at the end the following:
						
 (ii)Rail transportation materialsFor purposes of this section and section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(14)), the Administrator shall designate as a hazardous substance any hazardous material described in section 172.101 of title 49, Code of Federal Regulations (or a successor regulation), that is designated as a Class 3 material in packing group I, II, or III and discharged due to rail transportation..
					103.Fee on certain hazardous flammable liquids transported by rail
				(a)Imposition
 (1)In generalChapter 38 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter:
						
							EHazardous flammable liquids transported by railSec. 4691. Imposition.
								
								4691.Imposition
 (a)In generalThere is hereby imposed a fee at the rate specified in subsection (b) on— (1)the placement of any hazardous flammable liquids into a DOT–111 tank car at any location in the United States, and
 (2)the entry into the United States of any DOT–111 tank car carrying any hazardous flammable liquids.
 (b)RateThe rate imposed by this section is— (1)$175 in the case of any placement or entry before January 1, 2017,
 (2)$350 in the case of any placement or entry after December 31, 2016, and before January 1, 2018,
 (3)$700 in the case of any placement or entry after December 31, 2017, and before January 1, 2019, and
 (4)$1,400 in the case of any placement or entry after December 31, 2018. (c)Persons liable (1)Placement into tank carThe fee imposed by subsection (a)(1) shall be paid by the person who offers the hazardous flammable liquid for transportation in the DOT–111 tank car into which such hazardous flammable liquid is placed.
 (2)Entry of tank car into United StatesThe fee imposed by subsection (a)(2) shall be paid by the person entering the hazardous flammable liquid contained in a DOT–111 tank car into the United States.
										(d)Special rules
 (1)Treatment of multiple placementsNo fee shall be imposed under subsection (a)(1) with respect to any placement of hazardous flammable liquids into a DOT–111 tank car if—
 (A)a fee has already been imposed with respect to hazardous flammable liquids in such tank car under subsection (a), and
 (B)no hazardous flammable liquid has been removed from such tank car after the first imposition of such fee.
											Under regulations prescribed by the Secretary, this paragraph shall not apply to any placement made
			 for the purposes of avoiding the fee under
 this subchapter.(2)Only 1 fee imposed with respect to any productNo fee shall be imposed under subsection (a) with respect to any hazardous flammable liquid if the person who would be liable for such fee establishes that a prior fee imposed by such subsection has been imposed with respect to the same such hazardous flammable liquid. For purposes of the preceding sentence, any hazardous flammable liquid which has been substantially changed into another hazardous flammable liquid shall not be treated as the same hazardous flammable liquid.
 (e)Definitions and other rulesFor purposes of this section— (1)Hazardous flammable liquidThe term hazardous flammable liquid means any liquid which—
 (A)is listed in the hazardous materials table contained in section 172.101 of title 49, Code of Federal Regulations,
 (B)is identified on such table as hazard class or division 3, and (C)is assigned on such table to packing group I, II, or III.
 (2)DOT–111 tank carThe term DOT–111 Tank Car means a rail tank car that— (A)meets the specifications for Class DOT–111 tank cars set forth in subpart D of part 179 of title 49, Code of Federal Regulations, as in effect on the date of the enactment of this section, and
 (B)does not meet the requirements of— (i)in the case of any placement or entry during a period in which the enhanced tank car final rule is in effect, such enhanced tank car final rule (as in effect on the date of such placement or entry), and
 (ii)in the case of any other placement or entry, the requirements of Casualty Prevention Circular 1232, as issued by the Association of American Railroads on August 31, 2011.
												(3)Person who offers
 (A)In generalThe term person who offers means any person who tenders or makes the hazardous flammable liquid available to a carrier for transportation in commerce.
 (B)Special ruleA carrier is not a person who offers when it transfers a hazardous material to another carrier for continued transportation in commerce.
 (C)TermsAny term used in this paragraph which is defined in section 171.8 of title 49, Code of Federal Regulations, shall have the meaning given such term under such section.
 (4)Enhanced tank car final ruleThe term enhanced tank car final rule means any final rule promulgated by the Pipeline and Hazardous Materials Safety Administration that is a successor to the proposed rule entitled Enhanced Tank Car Standards and Operational Controls for High-Hazard Flammable Trains, published by such Administration in the Federal Register on August 1, 2014 (79 Fed. Reg. 45015; Docket No. PHMSA–2012–0082 (HM–251)).
 (5) Treatment of feeThe fee imposed under this section shall be paid upon notice and demand, and shall be assessed, collected, and paid in the same manner as taxes. Any reference in this title (except subchapter B of chapter 63) to any tax imposed by this title shall be deemed to also refer to the fee imposed by this section..
 (2)Clerical amendmentThe table of subchapters for chapter 38 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
						Subchapter E. Hazardous flammable liquids transported by rail.
					(b)Deposit of amounts into Oil Spill Liability Trust Fund
 (1)In generalSection 9509(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (7), by striking the period at the end of paragraph (8) and inserting , and, and by adding at the end the following new paragraph:  (9)amounts received in the Treasury under section 4691..
 (2)Transfer to hazardous liquids rail spill liability accountParagraph (2) of section 9509(g) of such Code, as added by section 101, is amended by adding at the end the following new subparagraph:
						
 (C)Amounts received in the Oil Spill Liability Trust fund under subsection (b)(9).. (c)Effective dateThe amendments made by this section shall apply to placements and entries occurring in calendar quarters beginning more than 60 days after the date of the enactment of this Act.
				104.Qualified tank car conversion expenses
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						45S.Credit qualified tank car conversion expenses
 (a)General ruleFor purposes of section 38, the qualified tank car conversion credit determined under this section for any taxable year is an amount equal to 15 percent of the qualified tank car conversion expenses paid or incurred by the taxpayer during the taxable year.
 (b)LimitationThe aggregate amount of credit allowed under subsection (a) with respect to a taxpayer for any taxable year shall not exceed $10,000,000 reduced by the amount of credit allowed under subsection (a) to the taxpayer (or any predecessor) for all prior taxable years.
 (c)Qualified tank car conversion expensesFor purposes of this section— (1)In generalThe term qualified tank car conversion expenses means any expenditures paid or incurred by the taxpayer in converting a qualified CPC-1232 tank car into a tank car that meets the requirements and standards under the enhanced tank car final rule (as defined in section 4691(e)(4)) (as in effect on the date such expenditures are paid or incurred).
 (2)Qualified CPC-1232 tank carThe term qualified CPC-1232 tank car means any tank car that meets the requirements of Casualty Prevention Circular 1232, as issued by the Association of American Railroads on August 31, 2011, which—
 (A)is owned or leased by the taxpayer, (B)was placed in service by the taxpayer or leased by the lessee before the date of the enactment of this section, and
 (C)was operated in the United States— (i)for more than 180 days during the 12-month period ending on the date of the enactment of this section, or
 (ii)in the case of a tank car first placed in service during the 12-month period described in clause (i), for more than the number of days prescribed by the Secretary in regulations.
										(d)Special rules
 (1)Aggregation rulesFor purposes of this section, all persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person.
 (2)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for an expenditure related to property of a character subject to an allowance for depreciation, the basis of such property shall be reduced by the amount of such credit.
								(3)Denial of double benefit
 (A)Bonus depreciationA credit shall not be allowed under this section for any investment for which bonus depreciation is allowed under section 168(k), 1400L(b)(1), or 1400N(d)(1).
 (B)DeductionsNo deduction under this subtitle shall be allowed for the portion of the expenses otherwise allowable as a deduction taken into account in determining the credit under this section for the taxable year which is equal to the amount of the credit determined for such taxable year under subsection (a) attributable to such portion. This subparagraph shall not apply to expenses related to property of a character subject to an allowance for depreciation the basis of which is reduced under paragraph (1), or which are described in section 280C(j).
 (C)Consistent treatment by lessor and lesseeIn the case of a lease of a qualified CPC-1232 tank car, the qualified tank car conversion credit may only be claimed by the party who is the tax owner of any tangible personal property for which the qualified tank car conversion expenses are paid or incurred.
 (e)TerminationThis section shall not apply to expenses paid or incurred after December 31, 2018.. (b)Credit To be part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
					
 (37)the qualified tank car conversion credit determined under section 45S(a).. (c)Conforming amendments (1)Section 280C is amended by redesignating the subsection following subsection (h) (relating to qualifying therapeutic discovery project credit) as subsection (i) and by adding at the end the following new subsection:
						
 (j)Qualified tank car conversion creditNo deduction shall be allowed for that portion of the qualified tank car conversion expenses (as defined in section 45S(c)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45S(a), reduced by—
 (1)the amount disallowed as a deduction by reason of section 45S(d)(3)(B), and (2)the amount of any basis reduction under section 45S(d)(2)..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
						Sec. 45S. Credit qualified tank car conversion expenses..
 (d)Effective dateThe amendments made by this section shall apply to expenses paid or incurred after the date of the enactment of this Act, in taxable years ending after such date.
				IIPreparedness
			201.High hazard rail shipments preparedness training standards
 (a)DefinitionsSection 5102 of title 49, United States Code, is amended— (1)by redesignating paragraphs (2) through (14) as paragraphs (3) through (15), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)flammable liquids or gases means—
 (A)any flammable liquid (as defined in section 173.120 of title 49, Code of Federal Regulations); and (B)any flammable gas (Division 2.1) (as defined in section 173.115 of title 49, Code of Federal Regulations)..
 (b)Training standardsSection 5115(b)(1) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (2)by inserting after subparagraph (A) the following:  (B)a recommended course of study to train public sector employees to respond to an accident or incident involving trains transporting at least 20 tank cars of flammable liquids or gases;.
 202.High hazard rail shipments preparedness grantsSection 5116(a) of title 49, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)to develop, improve, and carry out emergency plans for communities through which railroads transport a train or trains transporting at least 20 tank cars of flammable liquids or gases.; and
 (2)in paragraph (2)— (A)in subparagraph (A)—
 (i)by striking the Act and inserting the Emergency Planning and Community Right-To-Know Act of 1986; and (ii)by striking and at the end;
 (B)in subparagraph (B)— (i)by striking under paragraph (1) of this subsection and inserting received to carry out the purposes described in subparagraph (A) or (B) of paragraph (1);
 (ii)by striking the Act and inserting such Act; and (iii)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)the State or Indian tribe agrees to make available—
 (i)at least 90 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(C) in fiscal years 2016, 2017, and 2018 to local emergency planning committees established under such section 301(c) to develop emergency plans under such Act; and
 (ii)at least 75 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(C) in fiscal year 2019, and in each subsequent fiscal year, to local emergency planning committees established under such section 301(c) to develop emergency plans under such Act..
 203.High hazard rail shipments training grantsSection 5116 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; (B)in paragraph (1)—
 (i)by striking tribes to train and inserting the following: “tribes—  (A)to train; and
 (ii)by striking material. and all that follows and inserting the following: “material; and  (B)to train public sector employees to respond to accidents and incidents involving trains transporting at least 20 tank cars of flammable liquids or gases.;
 (C)by inserting after paragraph (1) the following:  (2)To the extent that a grant under paragraph (1) is used to train emergency responders, the State or Indian tribe shall provide written certification to the Secretary that the emergency responders who receive training under the grant will have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of flammable liquids or gases in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving flammable liquids or gases.; and
 (D)in paragraph (3), as redesignated— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C)— (I)by striking under paragraph (1) of this subsection and inserting received to carry out the purpose described in paragraph (1)(A); and
 (II)by striking the period at the end, and inserting ; and; and (iii)by adding at the end the following:
							
 (D)to a State or Indian tribe that agrees to make available— (i)at least 90 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(B) in fiscal years 2016, 2017, and 2018 to local emergency planning committees established under section 301(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 1101(c)) to develop emergency plans under such Act; and
 (ii)at least 75 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(B) in fiscal year 2019, and in each subsequent fiscal year, to local emergency planning committees established under such section 301(c) to develop emergency plans under such Act.;
 (2)by redesignating subsections (f), (g), (h), (i), (j), and (k) as subsections (g), (h), (i), (j), (k), and (l) respectively; and
 (3)by inserting after subsection (e) the following:  (f)Federal share of costs for high hazard train grantsThe Federal share of each grant awarded under subsections (a)(1)(C) and (b)(1)(B) shall be—
 (1)100 percent of the eligible costs incurred by the State or Indian tribe in fiscal years 2015, 2016, and 2017; and
 (2)80 percent of the eligible costs incurred by the State or Indian tribe in fiscal year 2018 and each subsequent fiscal year..
				204.Track relocation and railroad inspection safety grants
 (a)Defined termIn this section, the term flammable liquids or gases means— (1)any flammable liquid (as defined in section 173.120 of title 49, Code of Federal Regulations); and
 (2)any flammable gas (Division 2.1) (as defined in section 173.115 of title 49, Code of Federal Regulations). (b)Establishment of programThe Secretary of Transportation shall carry out a grant program to provide financial assistance for local projects, activities, and personnel that mitigate the impacts of, and public health or environmental risks associated with, the transport of flammable liquids or gases by rail.
 (c)EligibilityA State or political subdivision of a State is eligible to receive a grant under this section, to the extent the project or activity is consistent with the goals under subsection (b), for—
 (1)projects eligible for assistance under section 20154 of title 49, United States Code; or (2)State rail safety participation under section 20105 of title 49, United States Code.
 (d)Project selection criteriaIn determining whether to award a grant to an eligible recipient under this section, the Secretary shall consider—
 (1)the volume of flammable liquids or gases being transported by rail through a relevant State or community; and
 (2)the extent to which the project or activity will mitigate risk factors associated with rail transportation of flammable liquids or gases, including reducing risks to—
 (A)public safety; (B)the environment; and
 (C)public or private property. (e)Non-Federal share (1)Maximum federal shareNotwithstanding the limitation set forth in section 20105(e) of title 49, United States Code, the Federal share of project costs under this section may be up to 90 percent.
 (2)Method of paymentThe non-Federal share of project costs under this section may be paid in cash or in kind from a grantee or a private entity involved with the project.
 (f)AgreementsAs a condition of awarding any grant under this section for a project that uses rights-of-way owned by a railroad, the Secretary shall require that a written agreement exist between the applicant and the railroad regarding such use.
				205.Implementing recommendations of the National Transportation Safety Board
 (a)Implementation of certain NTSB recommendations by the Federal Railroad AdministrationNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Railroad Administration shall implement the following recommendations of the National Transportation Safety Board:
 (1)Recommendation R–7–2, dated April 25, 2007 (relating to real-time information regarding the identity and location of all hazardous materials on a train).
 (2)Recommendation R–14–14, dated August 22, 2014 (relating to railroads providing communities and States with current commodity flow data and assisting with development of emergency operation and response plans).
 (3)Recommendation R–14–18, dated August 22, 2014 (relating to ensuring that emergency response information carried by train crews is consistent with the Emergency Response Guidebook).
 (4)Recommendations R–14–75 and R–14–76, dated December 30, 2014 (relating to allowable limits for track conditions).
					(b)Implementation of NTSB recommendation by the Pipelines and Hazardous Materials Safety
 AdministrationNot later than 1 year after the date of the enactment of this Act, the Administrator of the Pipelines and Hazardous Materials Safety Administration shall implement National Transportation Safety Board Recommendation R–14–19, dated August 22, 2014 (relating to developing, implementing and periodically evaluating requirements for railroads that transport hazardous materials to conduct public education programs for communities along railroad hazardous materials routes).
 (c)Determinations with respect to pending recommendationsNot later than 1 year after the date of the enactment of this Act, and annually thereafter until the recommendations described in subsections (a) and (b) have been implemented, the Administrator of the Federal Railroad Administration and the Administrator of the Pipelines and Hazardous Materials Safety Administration shall submit a report to the congressional committees referred to in section 301(2) that describes—
 (1)the progress made in implementing each recommendation required under subsection (a) or (b), as applicable; and
 (2)if any of the required recommendations have not been fully implemented, the reasons for such failure.
					IIIData collection
 301.National preparedness surveyNot later than 18 months after the date of the enactment of this Act, the Secretary of Transportation shall—
 (1)conduct a study of— (A)the routes of trains transporting at least 20 tank cars of flammable liquids or gases; and
 (B)the availability of equipment and fire-fighting materials appropriate for a large-scale release of flammable liquids or gases along the routes described in subparagraph (A);
 (2)submit a report containing the results of the study conducted under paragraph (1) to—
 (A)the Committee on Finance of the Senate; (B)the Committee on Environment and Public Works of the Senate;
 (C)the Committee on Energy and Natural Resources of the Senate; (D)the Committee on Commerce, Science, and Transportation of the Senate;
 (E)the Committee on Ways and Means of the House of Representatives; (F)the Committee on Energy and Commerce of the House of Representatives; and
 (G)the Committee on Transportation and Infrastructure of the House of Representatives; and (3)make the results of the study conducted under paragraph (1) available to the public, including on an Internet website.
				302.Hazardous materials rail car census
 (a)Data collectionAs part of the 2017, 2022, and 2027 quinquennial Commodity Flow Surveys authorized under section 131 of title 13, United States Code, the Secretary of Commerce, in coordination with the Secretary of Transportation, shall determine the number and types of rail tank cars used to carry Class 3 hazardous materials (as defined in section 172.101 of title 49, Code of Federal Regulations).
 (b)ReportingNot later than June 30 of the year immediately following the year in which a survey described in subsection (a) is conducted, the Secretary of Commerce shall—
 (1)submit a report containing the information described in subsection (a) to the congressional committees referred to in section 301(2); and
 (2)make the information described in subsection (a) available to the public, including on an Internet website.
 303.Energy train data collectionBeginning not later than 1 year after the date of the enactment of this Act, the Energy Information Administrator, in coordination with the Secretary of Transportation, shall—
 (1)conduct a quarterly survey to collect information regarding— (A)the volume of flammable energy products transported by rail, including—
 (i)petroleum crude oil; (ii)ethanol;
 (iii)liquefied natural gas; and (iv)other petroleum products; and
 (B)the origins and destinations of the products described in subparagraph (A); (2)submit a quarterly report containing the results of the surveys conducted under paragraph (1) to the congressional committees referred to in section 301(2); and
 (3)make the information described in paragraph (1) available to the public, including on an Internet website.
				304.Train length study
 (a)In generalThe Secretary of Transportation shall conduct a study to determine whether train length correlates with the severity and frequency of train derailments.
 (b)Study componentsIn carrying out the study required under subsection (a), the Secretary shall— (1)analyze the risks to public health, public safety, the environment, and property that are associated with transporting large volumes of hazardous materials in unit trains;
 (2)compile a list of all train accidents involving unit trains of hazardous materials; and (3)identify best practices to mitigate or reduce the frequency and severity of accidents involving unit trains.
 (c)SubmissionNot later than 2 years after the date of the enactment of this Act, the Secretary of Transportation shall—
 (1)submit a report containing the results of the study conducted under this section to the congressional committees referred to in section 301(2); and
 (2)make the results of the study available to the public. IVAuthorization of appropriations 401.Authorization of appropriations (a)High hazard rail shipments preparedness and training grants (1)In generalThere is authorized to be appropriated $15,000,000 in each of the fiscal years 2016, 2017, and 2018 for grants authorized under subsections (a)(1)(C) and (b)(1)(B) of section 5116 of title 49, United States Code, as added by sections 202 and 203.
 (2)AvailabilityOf the amounts appropriated pursuant to paragraph (1)— (A)the amounts appropriated for fiscal year 2016 shall remain available until September 30, 2017; and
 (B)the amounts appropriated for fiscal year 2017 shall remain available until September 30, 2018. (b)Track relocation and railroad inspection safety grantsThere is authorized to be appropriated $25,000,000 in each of the fiscal years 2016, 2017, 2018, and 2019 for grants authorized under section 204.
				(c)Data collection
 (1)National preparedness studyThere is authorized to be appropriated $5,000,000 to carry out section 301. (2)Energy train data collectionThere is authorized to be appropriated $5,000,000 to carry out section 303.
 (3)Train length studyThere is authorized $5,000,000 to carry out section 304. (d)CERCLAThere is authorized to be appropriated $100,000,000 to carry out section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604) only with respect to actions attributable to releases of hazardous substances (within the meaning of section 101 of such Act (42 U.S.C. 9601)) resulting from rail transportation of such hazardous substances. Any sums so appropriated shall remain available until expended.
				
